DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 Response to Amendment
In the amendment dated 10/26/2020, the following has occurred: Claims 1-2, 4 and 12 have been amended; and claims 3 and 7-11 are cancelled.
Claims 1-2, 4-6, and 12 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 10/26/2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell, US 20150303527 (as cited on IDS), in view of Obasih et al., US 20160093935 (hereinafter, Obasih; as cited on IDS) and Youngs et al., US 20120244398 (hereinafter, Youngs).
As to Claim 1:
	Maxwell discloses a battery case (see “battery system 200 includes housing 202…”, [0071], Fig. 2, 3) comprising: 
a battery (see “battery cells 302, 304…”, [0075], Figs. 2-3);
a circuit board that includes a circuit to protect the battery (see “circuit board 402… a control system for battery system 200…”, [0083], Fig. 4); 
a chassis that houses the battery and the circuit board (see “battery system 200 includes housing 202…”, [0071, 0083], Fig. 2-4); and 
a battery holding body disposed inside the chassis to hold the battery (see “isolation plate 1104…”, [0108], Fig. 11); and
ventholes disposed at the chassis to cause gas to pass through (see “plurality of openings 402…”, [0082, 0066], Figs. 2-4), 
wherein the chassis (see “battery system 200 includes housing 202…”, [0071, 0083], Fig. 2-4) has a first principal surface portion (see “lid 206…”, [0072], Fig. 2), and houses the battery and the circuit board that are arranged as viewed from the first principal surface portion side (see Fig. 3), 

    PNG
    media_image1.png
    556
    817
    media_image1.png
    Greyscale

wherein the chassis has:
a first region that houses the battery; 
a second region that houses the circuit board; and 
an isolation wall disposed at the first principal surface portion to isolate the first region from the second region (see “retaining structure 301…”, [0074], Figure 8 below).

    PNG
    media_image2.png
    664
    753
    media_image2.png
    Greyscale


wherein the ventholes further include a filter system in the conditioned air ([0055], Fig. 2-4, 7-8), 
wherein the ventholes further include/comprises outer walls of the battery holding body, the outer walls being disposed at a predetermined distance from the openings for ventilation to cover the openings for ventilation (see Fig. 12, 13, [0110]),
wherein the chassis has a recessed portion and a protrusions portion (see “hermetic connector 212”, [0073] and “infrangible members…”, [0102], Fig. 10, 13).
Regarding the limitation “configured to be provided in a robot… outer pressure outside of the robot…” and “the robot has a robot case to which arms are connected and the base case is provided in the robot case…”, it is noted that Claim 1 is directed to a battery case and not a robot having the battery case; thus, the battery case of claim 1 just has to have a structure that allows it to be within the recited robot.  In this case, the battery case as disclosed by Maxwell would be able to dispose/provide inside almost any robot having sufficient space for it.  The recited structure does not further positively recited additional structure for the battery case.
However, Maxwell does not disclose: (a) a breathable filters; and (b) the recessed and protrusions portions are configured for stacking.
Regarding (a) a breathable filters:
	In the same field of endeavor, Obasih also discloses a battery module having a vent system ([0046, 0051], Fig. 6) similar to that of Maxwell.  Obasih further discloses that the vent system can comprises of sponge filters which allow for water management feature and avoid water from getting into the battery housing ([0029, 0044]).

Regarding (b) the recessed and protrusions portions are configured for stacking:
	In the same field of endeavor, Youngs also discloses an energy storage system having a venting structure with recesses and protrusions ([0081, 0084, 0098, 0107], Fig. 3-4).  Youngs further discloses that the plurality of recesses and the mounting feet are used to aid stacking the plurality of battery modules [0081, 0084, 0098].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate recesses and mounting feet such as taught of Youngs and similar recesses and protrusions of Maxwell as to aid in stacking the plurality of battery modules [0081, 0084, 0098] as taught by Youngs.
As to Claim 2:
	Maxwell discloses wherein the chassis further includes an open/close portion configured to open and close an opening to exchange the battery, the opening disposed at a position corresponding to the battery on the first principal surface portion (see “lid 206…”, [0072], Fig. 2).

    PNG
    media_image1.png
    556
    817
    media_image1.png
    Greyscale


	Maxwell discloses the chassis further includes a second principal surface portion opposed to the first principal surface portion, and
the isolation wall is disposed such that a contact between the isolation wall and the second principal surface portion is avoided and the first region communicates with the second region (see Fig. 8 above; see “hermetic connector 324… divider… connect lines in control chamber 320 to lines… in battery chamber…”, [0077], Figs. 2-4).
As to Claim 5:
	Maxwell discloses the open/close portion has openings in which air (transparent) is passing through (see “plurality of openings 208…”, [0072], Fig. 3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell, US 20150303527, in view of Obasih et al., US 20160093935 (hereinafter, Obasih; as cited on IDS) and Youngs et al., US 20120244398 (hereinafter, Youngs), as applied to claim 1 above, and further in view Taghikhani et al., US 20100159317 (hereinafter, Taghikhani).
	Maxwell discloses the chassis is made of a thermally conductive and electrically insulative material [0038].  
	However, Maxwell does not disclose the resin material.
	In the same field of endeavor, Taghikhani also discloses a battery module having multiple batteries having inlet for a vent system (Abstract, Fig. 3-5, [0034]).  Taghikhani further discloses that the battery case housing 42 may form of transparent portions made of transparent material such as polycarbonate as to form a suitable structural integrity and rigid transparent material ([0040-0041, Fig. 3-5) allowing the batteries to be observe though the window.  Note the instant specification notes that the polycarbonate is a material that has the claimed characteristics.
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell, US 20150303527, in view of Obasih et al., US 20160093935 (hereinafter, Obasih; as cited on IDS) and Youngs et al., US 20120244398 (hereinafter, Youngs), as applied to claim 1 above, and further in view of Onishi et al., US 20180131177 (hereinafter, Onishi).
	Maxwell discloses a robot (see “aerospace vehicle 102… helicopter, a rocket, a missile, a spacecraft…”, [0031-0032] - a robot is interpreted as a machine capable of carrying out a complex series of actions, especially one programmable by a computer):
	A robot base (the frame of the vehicle, helicopter, or spacecraft);
	Arms (rotor, wheels, robot arms of spacecraft); and 
The battery base according to claim 1 disposed inside the robot base of the robot (see Claim 1 above).
Even though Maxwell does not explicitly disclose the robot base and arms in the aerospace vehicle, helicopter, or spacecraft, it would have been obvious to a person skilled in the art at the time of the invention that the aerospace vehicle, helicopter, or spacecraft would comprise of a base and arms at the very least to carry out its intended functions.  
However, Maxwell does not disclose the arms connected to the robot base or that the robot has the claimed pressure structure.
In the same field of endeavor, Onishi also discloses a robot having a battery 24 with a protection circuit 32 [0035, 0045] similar to that of Maxwell.  Onishi further discloses that uses of robot 10 having robot arm 16 connected to the base frame 12 [0046] with an internal-pressure explosion-proof structure 
It would have been obvious to a person skilled in the art at the time of the invention to incorporate an internal-pressure explosion-proof structure of Onishi to the device/robot of Maxwell as Onishi teaches that the internal-pressure explosion-proof structure such as using inert gas or protection gas such as air and nitrogen as to pressurized the container [0039, 0075], which allows the device/robot the be explosion-proof.
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	For the reasons above, applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723